Citation Nr: 1330859	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-23 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and retrolisthesis at L5-S1.  

2.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1983.

This case was previously before the Board of Veterans' Appeals (Board) in May 2012.  The Board remanded the case to VA Appeals Management Center (AMC) in Washington, D.C. for further development.  The Board directed the AMC to do the following:

1.  Request that the Veteran complete a formal claim (VA Form 21-8940) for a TDIU; 

2.  Obtain the records reflecting the Veteran's treatment (VA and non-VA) since April 2009; and, 

3.  Schedule the Veteran for VA examinations to determine the extent of impairment due to his service-connected low back disorder and all associated neurologic impairment.  

Following the requested development, the AMC raised the Veteran's rating from 10 to 20 percent each for the service-connected radiculopathy in his right and left lower extremities.  The AMC confirmed and continued the 40 percent rating for degenerative disc disease and retrolisthesis at L5-S1.  The AMC also denied the Veteran's claim of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

On January 30, 2013, the AMC issued the Veteran a Supplemental Statement of the Case detailing the foregoing actions, and on February 12, 2013, the AMC sent the Veteran a formal notice as to the amount of his entitlement and the payment start date.  On VA Form 8, dated in March 2013 certified that the issues on appeal included those of  increased ratings for radiculopathy of each lower extremity.  However, after reviewing the record, the Board finds that the Veteran has not perfected an appeal with respect to either of those disorders.  Therefore, the Board has no jurisdiction over either claim, and neither will be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  

Should the Veteran wish to do so, he is free to appeal the AMC's January 2013 rating action, regarding his ratings for radiculopathy of the lower extremities.  He must submit a Notice of Disagreement by February 12, 2014, the expiration of the one year period from the date of the letter formally notifying him of the decision.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2013).

In June 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  His wife also testified as a witness.  

After reviewing the record, the Board finds that still-additional development of the record is warranted with respect to the issue of entitlement to a TDIU.  Accordingly, that issue is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1 is manifested primarily by tenderness to palpation, guarding or muscle spasm, an abnormal spinal contour, and pain on motion with flexion limited to as little as 15 degrees.  



CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with retrolisthesis at L5-S1.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected degenerative disc disease and retrolisthesis of L5-S1.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected back disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of records reflecting the Veteran's VA treatment from May 2006 to October 2012; records associated with his grant of Social Security Disability benefits; the report of a consultation, evaluation, and examination of his low back disorder from C. C. R., D.C.; and the transcript of his June 2011 hearing before the undersigned Acting Veterans Law Judge.  

The hearing transcript shows the presiding Acting Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) insofar as 1) explaining fully the issue and 2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing shows the presiding Acting Veterans Law Judge identified the material issue, accepted additional evidence from the Veteran, afforded the Veteran's representative an opportunity to question the Veteran and his wife, clarified the manner in which the Veteran's service-connected back disorder affected his daily activities, assured the Veteran that updated treatment records would be requested, set forth the adjudicatory procedure the Veteran could expect following the hearing, and, at the end of the hearing, asked whether the Veteran whether he had anything to add.  In light of the foregoing efforts, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In June 2007, June 2009, and December 2012, VA examined the Veteran to determine the extent of impairment due to his service-connected low back disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1.  He has not identified any outstanding evidence which could support that claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1.  

The Merits of the Appeal

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.400(o)(2) (2013).  

In this case, the RO has rated the Veteran in accordance with the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5242.  That is the diagnostic code applicable to rating degenerative arthritis of the spine.  While the most recent VA examination confirms the presence of that disorder, the RO has characterized the Veteran's service-connected back disability as degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1.  That disorder is rated in accordance with the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Not only does that diagnostic code reflect the primary diagnosis of the Veteran's service-connected back disorder, it affords him a greater opportunity to obtain an increased rating.  Indeed, the criteria for rating a back disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5242 are encompassed in the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, there is no prejudice to the Veteran in rating him under Diagnostic Code 5243; and therefore, the Board will do so in this decision.  

Degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1 may be rated in two ways:  under a General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for degenerative disc disease, when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During his June 2011 hearing, the Veteran testified that his service-connected back disability was getting progressively worse and that he was receiving Social Security disability benefits due to that disorder.  He stated that it impaired his gait and that he required a cane or walker to get around.  He also stated that he was unable to sit for prolonged periods of time and that he experienced 8 to 10 incapacitating episodes a year which required him to lie down.  In addition, he noted that he was incontinent approximately two times a week.  Therefore, he maintained that a rating in excess of 40 percent was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the record, such as the Veteran's VA examinations in June 2007, June 2009, and December 2012, shows that the Veteran's degenerative disc disease of the lumbar spine with retrolisthesis at L5-S1 is manifested primarily by tenderness to palpation, guarding or muscle spasm, an abnormal spinal contour, pain on motion, and limitation of motion.  Although he requires a cane or walker to get around, there is no evidence that his service connected back disorder is productive of ankylosis, either favorable or unfavorable.  Indeed, the reports of the June 2007 and June 2009 VA examinations show that the Veteran does not have ankylosis, and the report of his December 2012 VA examination shows that he does have active lumbar spine motion, albeit significantly impaired:  flexion to at least 15 degrees, with pain at 5 degrees; extension to at least 5 degrees, with pain at one degree; lateral flexion to at least 15 degrees, with pain at 5 degrees, bilaterally; and rotation to 20 degrees, with pain at 5 degrees, also bilaterally.  Repetitive motion does not produce additional limitation of motion, and there are no findings of swelling, heat, redness, discoloration, fatigue, or incoordination of his thoracolumbar spine.

The Veteran does have radiculopathy, manifested by tingling, numbness, and sensory deficits in his lower extremities.  As noted above, he has a 20 percent rating for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520; and those ratings are not at issue here.  Otherwise, there is no evidence of any objective neurologic abnormalities, such as bowel or bladder incontinence, associated with the Veteran's low back disorder.  In addition, the VA examination reports show that the strength in the Veteran's hips and lower extremities is full at 5/5 with no evidence of muscle atrophy.  Moreover, his deep tendon reflexes in his lower extremities are normal at 2+ and equal, bilaterally.  He does complain of flare-ups approximately 3 times a week, during which he must lie down.  However, his extensive treatment records and VA examination reports do not show incapacitating episodes as defined by VA.  There is no evidence that he has been ordered to bed by a physician or that he requires treatment by a physician.  

In light of the foregoing discussion, the Board finds that the manifestations of the Veteran's service-connected low back disorder meet or more nearly approximate the schedular criteria for the 40 percent rating currently in effect.  Accordingly, an increased rating is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32  (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  The criteria for rating degenerative disc disease of the lumbar spine and retrolisthesis at L5-S1 specifically contemplate the Veteran's symptoms:  pain on motion, tenderness to palpation, guarding or spasm, and limitation of motion.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243.  

In short, the Veteran does not have symptoms associated with his left total hip replacement that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Therefore, the preponderance of the evidence is therefore against a finding that the Veteran's left total hip replacement presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) .



ORDER

Entitlement to a rating in excess of 40 percent is denied for degenerative disc disease and retrolisthesis at L5-S1.  


REMAND

When, as here, the veteran's schedular rating is less than total, a total rating may nonetheless be assigned, provided that if there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

The Veteran has a combined schedular rating of 60 percent due to the following service-connected disabilities:  degenerative disc disease and retrolisthesis of L5-S1, evaluated as 40 percent disabling and radiculopathy to the right and left lower extremities, each evaluated as 20 percent disabling.  While those ratings does not meet the schedular criteria for a TDIU, the Board must still assess whether his service-connected disabilities preclude his ability to secure and follow a substantially gainful occupation consistent with his education and work experience.  If so, the Board will refer the case to the Director of the VA Compensation and Pension service for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).  The Board has no power to award a TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In light of the foregoing, the case is remanded to the VA Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  During his June 2011 hearing, the Veteran testified that he was receiving Social Security Disability benefits.  In 2008, the VA obtained a computer printout and records from the Social Security Administration showing that the Veteran was entitled to Social Security benefits from May 2006 through April 2008.  However, those records do not contain a copy of his original award letter, nor do they contain documentation showing the primary diagnosis and secondary diagnosis for which he is receiving such benefits.  In addition there are no records have been received from the Social Security Administration to show that he continues to receive such benefits.  

In light of the foregoing discussion, the AMC must request that the Social Security Administration provide a copy of the Veteran's original award letter, as well as documentation showing the primary diagnosis and secondary diagnosis for which he is receiving Social Security benefits.  The AMC must also request documentation that the Veteran continues to receive such benefits and any associated medical records supporting the continued receipt of such benefits.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Refer the issue of entitlement to a TDIU to the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension, for extraschedular consideration under 38 C.F.R. § 4.16(b).  In so doing, provide the reviewing department a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  In particular, bring the following to the attention of the reviewing department:  the Veteran's Social Security records showing the primary and secondary diagnoses for which he is receiving Social Security benefits and copies of the December 2012 VA examinations showing opinions as to the Veteran's employability.  

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a TDIU.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


